Citation Nr: 1127751	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral optic neuropathy.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active duty service from November 1976 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her spouse testified during a Travel Board hearing before the undersigned in March 2010 in St. Petersburg, Florida; a transcript of that hearing is associated with the claims file.  

In June 2010, the Board remanded the appeal for further development.

Based on additional medical evidence added to the claims file, which shows that the Veteran developed ischemic optic neuropathy in the left eye and nonischemic optic neuropathy in the right eye, the Board has recharacterized the issue as stated on the title page.


FINDING OF FACT

The competent evidence does not show that the Veteran's bilateral optic neuropathy had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral optic neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's limited service treatment records, as well as post-service reports of VA and private treatment and examination, including from the Social Security Administration (SSA).  With respect to the service treatment records, the Veteran was asked to submit any in her possession but she replied that she did not have any.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the June 2010 remand, the Board requested that the RO attempt to obtain any additional service treatment records, private and VA medical records, and SSA records.  As indicated above, SSA records and additional private and VA medical records were obtained.  No additional service treatment records could be found and the Veteran was notified of this in the May 2011 supplemental statement of the case (SSOC).  Thus, the Board finds that the RO has substantially complied with the June 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

Regarding the unavailable service treatment records, the Board notes that where a veteran's service treatment records have been destroyed or lost, there is a duty to advise her to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran was advised of the missing records and requested to send any records in her possession.  Thus, the Board concludes that VA's heightened duty to assist is satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Per her March 2010 hearing testimony, the Veteran here contends that her optic neuropathy is related to service.  She was treated in service for blind spots and macular degeneration was noted at that time.  She further contends that she was told of an irregularity of her eyes during her retirement physical examination and was advised to seek treatment.  However, she did not seek care immediately after service as she was not experiencing any vision problems at that time.  She asserts that she began having problems in 2004.

In support of the claim, the Veteran's husband recalled that during the Veteran's out-brief following her retirement examination the doctor had noticed an abnormality at the back of the Veteran's eye or eyes.

After a careful review, the Board finds that service connection for bilateral optic neuropathy is not warranted here.

As noted earlier, the Veteran's service treatment records are incomplete; however, a March 1976 enlistment examination report reflects 20/50 vision in the right eye and 20/40 vision in the left.  The available service treatment records do not show any complaint, finding, or diagnosis of an eye disorder.

Post service, private medical records detail the development of the Veteran's eye disorders.  

A September 2002 treatment note reflects 20/50 vision in the right eye and 20/25 vision in the left eye, and an assessment of pigment mottling in the right eye.  

A September 2004 note reflects an assessment of early age-related macular degeneration in the right eye versus solar retinopathy.  

An October 2004 note reflects complaints of blurry vision in the right eye for the past month, with the right eye having poorer vision for several years, which the Veteran questioned as being due to viewing an eclipse.  After examination, the diagnoses were hypertensive retinopathy in the left eye, telangiectasia of the right eye, chorioretinal scar of the right eye, bilateral nuclear sclerosis, and optic head nerve drusen of the right eye.  The plan was to follow-up with her internist to evaluate her blood pressure and to see her eye doctor annually.

February 2006 notes reflect complaints of a grey spot in the center of the left eye of five day's duration.  The diagnosis was ischemic optic neuropathy of the left eye.  

In a February 2006 letter, Dr. B. related the Veteran's history of optic nerve drusen in the right eye and states that she has nonarteritic ischemic optic neuropathy that was likely related to her optic nerve drusen and possibly to her blood pressure.  In a March 2006 letter, Dr. B. stated that the Veteran had undergone a tremendous and rapid change in her left eye that appeared to be an ischemic optic neuropathy on fluorescein angiogram.  In a subsequent March 2006 letter, Dr. B. stated that the Veteran had a nonischemic optic neuropathy of the right eye.

In a March 2006 letter, Dr. M. provided a summary of the Veteran's eye disabilities.  She had depressed vision in the right eye and was found to have some kind of maculopathy two years ago that was considered stable.  She did well until February 19, 2006, when she awakened and noticed a cloud develop.  Recent examination found evidence of involvement of the right eye, such that she then had substandard vision in both eyes.  The Veteran developed a nonarteritic anterior ischemic optic neuropathy in the left eye.  Dr. M. notes that statistics show that the chances of development of the same phenomenon in the opposite eye approach 30 percent usually within the first month or two and that appeared to be the case here.  

In a September 2006 letter, Dr. B. states that the Veteran had ischemic optic neuropathy that had resulted in legal blindness in both eyes.

Lastly, a January 2010 private treatment note reflects a history of cortical blindness due to a stroke in March 2006.

Given the above, the Board finds that the competent evidence does not show that the Veteran's bilateral optic neuropathy had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service.  The available service treatment records do not reflect any eye disorders, only decreased visual acuity bilaterally at entry into service.  The post-service medical records show that she continued to have decreased visual acuity which, in 2002 - over 25 years later, remained relatively stable.  They then show that in 2004 she developed an optic nerve drusen in the right eye and this likely led to the development of the ischemic optic neuropathy, ultimately involving both eyes.  

The Board acknowledges the Veteran's assertion that she was told she had macular degeneration in service.  Moreover, the Veteran's husband recalled her being told she had an abnormality involving the back of her eyes.  However, a layperson's account of what a medical professional purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  Even if the Board were to accept her assertion that she was diagnosed with macular degeneration or other eye abnormality in service, her current eye disability - blindness due to optic neuropathy - has not been related to macular degeneration.  Rather, her left eye optic neuropathy has been attributed to a cardiovascular event and that of the right has been identified as a sequala of the left eye disorder.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as decreased visual acuity.  Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the Veteran has dated the onset of symptoms as following separation from service.  As such, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, she is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that her optic neuropathy of the left eye is of cardiovascular origin and that of the right eye is a sequala of the left eye.

For the above reasons, service connection for bilateral optic neuropathy is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral optic neuropathy is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


